UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6371



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRUCE DOUGLAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CR-93-92)


Submitted:   July 29, 2005                 Decided:   August 23, 2005


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Douglas, Appellant Pro Se. Leesa Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bruce Douglas appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c) (2000) motion.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Douglas, No. CR-93-92 (D.S.C. filed Oct. 29, 2004 & entered Nov. 1,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -